Case 3:17-cv-03471-MAS-TJB Document 76 Filed 06/18/20 Page 1 of 2 PageID: 2465


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


      FUTURE SANITATION, INC.,
                                                       Civil Action No. 3:17-cv-03471-MAS-TJB
      Plaintiff,

      vs.
                                                       FINAL JUDGMENT BY CONSENT
      EVERGREEN NATIONAL
      INDEMNITY COMPANY,
      MARTIN STERNBERG,

      Defendants.

      EVERGREEN NATIONAL
      INDEMNITY COMPANY,

      Defendant/Counterclaimant,

      vs.

      BRYAN ALOIA,

      Additional Counterclaim Defendant.


              ALL PARTIES AND COUNSEL HAVING AGREED to the form, content and

      entry of Final Judgment upon the following terms, dismissing the Action, as follows:

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

              1. A Judgment is entered in favor of Evergreen National Indemnity Company

                   (“Evergreen”) against Plaintiff Future Sanitation, Inc. (“FSI”) and Bryan

                   Aloia (“Aloia”), jointly and severally, in the amount of one hundred thousand

                   ($100,000.00) dollars, without costs (hereinafter the “Evergreen Judgment”);

              2. A Judgment is entered in favor of Martin Sternberg against Plaintiff Future

                   Sanitation, Inc. and Bryan Aloia, jointly and severally, in the amount of three

                   hundred and six thousand five hundred and forty-eight dollars and no cents

                   ($306,548.00), without costs;
Case 3:17-cv-03471-MAS-TJB Document 76 Filed 06/18/20 Page 2 of 2 PageID: 2466




             3. A Judgment is entered in favor of Sternberg against Plaintiff Future

                 Sanitation, Inc. in the amount of four hundred and forty-five thousand seven

                 hundred and one dollars and no cents ($445,701.00), without costs;

             4. Any claim(s) by and between Evergreen and Sternberg are voluntarily

                 dismissed without prejudice or costs pursuant to Rule 41(a)(1)(A)(ii); and

             5. FSI and Aloia voluntarily waive any right of appeal from the dismissal of the

                 Action.


      Dated: _______________________,
              ______________________, 2020
             Trenton,
              renton, New Jersey



      Counsel hereby consent to the form and entry of this Final Judgment:

                     /s/
      Keith A. McKenna, Esq.
      Email: keith.mckenna@mcklaw.net
      Attorney for Plaintiff Future Sanitation, Inc.
      and Third Party Defendant Bryan Aloia

                     /s/
      Andrew S. Kent, Esq.
      Email: AKent@csglaw.com
      Attorneys for Defendant
      Evergreen National Indemnity Company

                     /s/
      Jordan D. Weinreich, Esq.
      Email: jweinreich@shermanwells.com
      Attorneys for Defendant Martin Sternberg




                                                       2
